Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 1 of 22              PageID #: 583




                    IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


 WENDY TUOMELA,                                  Civ. No. 20-00117 JMS-RT

               Plaintiff,                        ORDER (1) GRANTING
                                                 DEFENDANT’S MOTION FOR
        vs.                                      JUDGMENT ON THE PLEADINGS
                                                 AS TO COUNTS FOUR AND FIVE,
 WALDORF-ASTORIA GRAND                           ECF NO. 50; AND (2) DENYING
 WAILEA HOTEL,                                   PLAINTIFF’S MOTION FOR
                                                 SUMMARY JUDGMENT, ECF NO.
               Defendant.                        52




  ORDER (1) GRANTING DEFENDANT’S MOTION FOR JUDGMENT ON
  THE PLEADINGS AS TO COUNTS FOUR AND FIVE, ECF NO. 50; AND
   (2) DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT,
                           ECF NO. 52

                                  I. INTRODUCTION

               Defendant Waldorf=Astoria Management LLC 1 moves pursuant to

  Federal Rule of Civil Procedure 12(c) for judgment on the pleadings as to Counts

  Four (alleging wrongful termination) and Five (alleging breach of contract) of pro

  se Plaintiff Wendy Tuomela’s (“Plaintiff” or “Tuomela”) Complaint. ECF No. 50.

  Plaintiff responds with a Motion for Summary Judgment, affirmatively seeking

        1
          The pro se Complaint and caption name Defendant as “Waldorf-Astoria Grand Wailea
  Hotel.” ECF No. 1-1 at PageID # 10. Defendant’s Answer asserts that its proper name is
  “Waldorf=Astoria Management LLC.” ECF No. 9 at PageID # 70. The court refers to
  Defendant simply as “Waldorf” or “Defendant.”
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 2 of 22        PageID #: 584




  judgment on all remaining counts of the Complaint. ECF No. 52. Based on the

  following, Defendant’s Motion is GRANTED and Plaintiff’s Motion is DENIED.

  Counts Four and Five are DISMISSED with prejudice. Count Three (alleging

  defamation) is Plaintiff’s only remaining claim. The action, however, has been

  STAYED pending resolution of criminal charges against Plaintiff in a state court

  action. See ECF Nos. 70, 71.

                                 II. BACKGROUND

              Tuomela’s Complaint alleges that she was wrongfully terminated in

  April 2018 from her 20-year term of employment at the Grand Wailea Hotel after

  being falsely accused of theft. ECF No. 1-1 at PageID ## 11, 15-18. Based on that

  termination and related events, she alleged the following five counts: Count One

  (“Extortion”), Count Two (“Breach of Fiduciary Duty”), Count Three

  (“Defamation of Character”), Count Four (“Wrongful Termination”), and Count

  Five (“Breach of Contract”). Id. at PageID ## 12-19.

              By previous Orders, the court dismissed Counts One and Two with

  prejudice. See ECF No. 28, Tuomela v. Waldorf-Astoria Grand Wailea Hotel,

  2020 WL 3490027 (D. Haw. June 26, 2020) (Order dismissing Count One); and

  ECF No. 48, Tuomela v. Waldorf-Astoria Grand Wailea Hotel, 2021 WL 232809

  (D. Haw. Jan. 22, 2021) (Order dismissing Count Two). The court also denied a



                                          2
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 3 of 22                       PageID #: 585




  Motion for Judgment on the Pleadings that sought to dismiss Count Three based

  only on an assertion of an absolute privilege as to defamation. See ECF No. 49,

  Tuomela v. Waldorf-Astoria Grand Wailea Hotel, 2021 WL 233695 (D. Haw. Jan.

  22, 2021). Waldorf now moves for judgment on the pleadings as to Counts Four

  and Five, and the court thus focuses only on the allegations as to those two Counts.

 A.      Count Four

                 Count Four for “wrongful termination” begins with the following

 description of the legal basis for that claim:

                 Wrongful Termination: Elements of Wrongful
                 Dismissal [a] Violates laws against discrimination (age).
                 [b] Not aligning with written and spoken employment
                 agreements (ILWU contract) [c] Violation of specific
                 Labor Laws (Department of Labor and Industrial
                 Relations Administrative Rules: Title 12, Chapter 24) [d]
                 Results in an employee complaint adjacent to the
                 employer. 1] (Verbal abuse and threats from a co-
                 worker) 2] (whistel-blower (sic) concerning Infestation
                 of Black Mold) 3] (Extortion of Cash and termination
                 without following chain of command or protocol)
                 (H.R.S. 378-62) (42 U.S.C.2000e-3(a)).

  ECF No. 1-1 at PageID # 15 (brackets in original).2 In a lengthy factual basis,

  Count Four then alleges that Plaintiff’s locker was illegally searched (presumably

  by the Defendant):


         2
           There are absolutely no factual allegations in the Complaint, nor in any discussion in
  any of the motions filed in this case, regarding age discrimination or whistle-blower retaliation.
                                                                                     (continued . . .)

                                                   3
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 4 of 22                       PageID #: 586




                 On April 13th, 2018, Ms. Tuomela’s locker was illegally
                 searched and the contents were removed. Her 4th
                 Amendment rights were violated. There was no probable
                 cause, no warrant, and no documentation of the items
                 removed from her locker. At the time of the unwarranted
                 search, there was no law enforcement officer present, nor
                 was Ms. Tuomela present. The removal of her personal
                 items can be called breaking, entering and theft. Many of
                 her personal belongings were never returned to her,
                 including a mesh bag of valuable (irreplaceable) earrings
                 and her personal cash bank, which contained U.S.
                 currency and unused prepaid cash cards.

  Id. Count Four then describes how Plaintiff was “put on suspension pending

  investigation” after a meeting on that day where “she was sequestered in a small

  back office with the door closed and detained by Ms. Kawabata and Mr.

  Palazzotto[,] two people she was not acquainted with.” Id. It continues:

                 Mr. Palazzotto verbally threatened Ms. Tuomela with
                 incarceration. Mr. Palazzotto’s words to her: “I know
                 where you live, and I will send the police to your house
                 to arrest you, if you don't come clean with me right
                 now!” He then proceeded to shove a Visa credit card in
                 Ms. Tuomela’s face and shouted “What did you do?” Ms.
                 Tuomela had no idea what he was yelling about, and told
                 him so. Ms. Kawabata, Human Resource representative,
                 just sat there and allowed the abuse to continue. Ms.
                 Kawabata had a duty to Ms. Tuomela to defend her
                 against the verbal abuse she was receiving from Mr.

  (. . . continued)
  Rather, all indications by Plaintiff are that this suit is based on an alleged breach of contract or
  wrongful termination (and defamation and breach of fiduciary duty as already ruled upon in prior
  orders). There is no independent cause of action in the Complaint for wrongful discrimination or
  retaliation.


                                                   4
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 5 of 22                          PageID #: 587




                   Palazzotto, a fellow associate crossing the lines of abuse.
                   He had no right to verbally assault Ms. Tuomela. Ms.
                   Tuomela asked for a union representative and a steward
                   was located by phone. The union shop steward informed
                   Ms. Tuomela that she had the right to remain silent and
                   the union would contact her.

  Id. The Complaint then describes, apparently still as part of Count Four’s

  wrongful termination claim, meetings with Palazzotto, Kawabata, and a union

  representative, Stephen West, on April 16 and 17, 2018, where theft accusations

  against Plaintiff were discussed. Id. at PageID # 16.3

                   It alleges that, at an April 17, 2018 meeting, “Mr. Palazzotto informed

  Ms. Tuomela that there was a Maui Police officer outside and he was there to take

  her to jail.” Id. “In fear with extreme anxiety and under duress Ms. Tuomela

  asked Mr. West what she should do, she was scared and she did not want to go to

  jail.” Id. “Mr. West came out and told Ms. Tuomela that the only way she would


         3
             An introductory section of the Complaint is also relevant, alleging in part that:

                   At the time of [Plaintiff’s] termination, the agents of the hotel did
                   not follow proper Protocol nor the Chain of Command. None of
                   her supervisors were involved with her termination, she was fired
                   by a security guard and a human resources representative. Her
                   own union representative assisted the hotel agents in her
                   termination gaining the benefit of his own unjust enrichment by
                   breaching his fiduciary duties.

  ECF No. 1-1 at PageID # 11. Palazzotto is apparently the “security guard” and Kawabata the
  “human resources representative.”



                                                     5
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 6 of 22          PageID #: 588




  avoid going to jail right now, would be to pay $900.00 more in cash, to Ms.

  Kawabata and Mr. Palazzotto. . . She complied with the demand and paid the cash

  ransom to Ms. Kawabata.” Id. After that, “Ms. Kawabata informed Ms. Tuomela

  that she was terminated from her 20[-]year employment at the Grand Wailea Hotel.

  At that time[,] Ms. Kawabata verbally stated that the circumstances of the

  termination would be kept confidential.” Id.

  B.    Count Five

              Count Five alleges a breach of contract as follows:

              Breach of Contract: Elements of a Contract: A contract
              is an agreement between two parties that creates an
              obligation to do or refrain from doing a particular thing.
              Action for Breach of Contract arises when the
              performance of any person does not live up to the terms
              of the contract and causes the other party to suffer
              economic damages or other types of visible injury.
              (LMRDA Title V Section 50l(b)) (29 U.S.C. 185 & 501).

  Id. at PageID # 18. A contract that was allegedly breached is apparently a verbal

  agreement between Defendant and Plaintiff regarding confidentiality of the reasons

  for her termination. Count Five alleges:

              On April 17th, 2018, Ms. Carol Kawabata entered into a
              contract with Ms. Wendy Tuomela. The Offer was made
              by Ms. Kawabata to keep the circumstances of Ms.
              Tuomela’s termination confidential. Ms. Tuomela
              agreed, accepted these terms, therefore the contract was
              formed. Witnesses to the formation of this contract were
              Stephen West (ILWU) and Michael Palazzotto hotel


                                             6
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 7 of 22                    PageID #: 589




                security. “Consideration” was made to refrain from
                disclosure. Almost immediately[,] Ms. Kawabata
                breached this contract by disclosing the circumstances of
                the termination to Mr. Justin Sugarman, Humu outlet
                manager. Mr. Sugarman, on April 19th, 2018, then told
                the staff members of the outlet that Ms. Tuomela was
                terminated for theft and misconduct. . . . [T]he false
                accusations and false information then spread like
                wildfire throughout the hotel and the community
                defaming Ms. Tuomela. And the repercussions continue.

  Id.

                Plaintiff’s breach of contract claim may also be based on a violation

  of a collective bargaining agreement (“CBA”). It is undisputed that Plaintiff’s

  employment at the Grand Wailea was covered by a CBA.4 In addition to Count

  Five’s reference to “(LMRDA Title V Section 50l(b)) (29 U.S.C. 185 & 501),” id.

  at PageID # 18, the Complaint makes several references to union representation,

  ECF No. 1-1 at PageID # 11, 13, 15-17. It also includes a statement attached to the

  Complaint that states:

                Ms. Tuomela is a vested member of the I.L.W.U. Union
                Local 142. It is the absolute responsibility of this Union
                to represent and legally uphold the rights of its members.
                Ms. Tuomela is a member and has been a dues paying

         4
           The court takes judicial notice of the CBA between Defendant and Local 142 of the
  International Longshore and Warehouse Union (“ILWU”), applicable for the period from April
  1, 2018 to March 31, 2023. See ECF No.50-3; Sarmiento v. Sealy, Inc., 367 F. Supp. 3d 1131,
  1142 (N.D. Cal. 2019) (“In particular, ‘courts routinely take judicial notice of the governing
  [CBA] when necessary to resolve issues of preemption.’”) (quoting Johnson v. Sky Chefs, Inc.,
  2012 WL 4483225, at *1 n.1 (N.D. Cal. Sept. 27, 2012)).


                                                 7
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 8 of 22          PageID #: 590




               member for 20 years, her union should be held
               accountable for her damages.

  Id. at PageID # 58. Elsewhere, the Complaint also refers to “[n]ot aligning with

  written and spoken employment agreements (ILWU contract).” Id. at PageID # 15.

  And Plaintiff’s Opposition to Defendant’s Motion clearly indicates that she

  believes her claim is based on an alleged failure of Defendant to follow the

  “protocol for terminating an employee with union seniority.” ECF No. 58 at

  PageID # 535; see id. (“There was never an investigation conducted. Many of Ms.

  Tuomela’s Union contract rights were ignored.”); id. at PageID # 536 (“A contract

  ‘EXISTS’ between Ms. Tuomela’s union and the Grand Wailea Hotel.”); id. at

  PageID # 543 (earnings statement with deductions for union dues).

  C.    Procedural History

               Defendant filed its Motion for Judgment on the Pleadings as to Counts

  Four and Five on February 1, 2021. ECF No. 50. On February 8, 2021, Plaintiff

  filed her Motion for Summary Judgment. ECF No. 52. On March 5, 2021,

  Defendant filed an Opposition to Plaintiff’s Motion for Summary Judgment, ECF

  No. 54, and Plaintiff filed a Response on March 22, 2021, ECF No. 57. On March

  23, 2021, Plaintiff filed her Opposition to Defendant’s Motion for Judgment on the

  Pleadings, ECF No. 58, and Defendant filed a Statement of No Further Position on




                                           8
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 9 of 22                    PageID #: 591




  March 25, 2021, ECF No. 59. The court decides the Motions without an oral

  hearing under Local Rule 7.1(c). ECF Nos. 60, 61. 5

                             III. STANDARDS OF REVIEW

  A.     Judgment on the Pleadings

                Federal Rule of Civil Procedure 12(c) permits judgment on the

  pleadings “[a]fter the pleadings are closed—but early enough not to delay trial.”

  Because the issue presented by a Rule 12(c) motion is substantially the same as

  that posed by a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6)

  —whether the factual allegations of the complaint, together with all reasonable

  inferences, state a plausible claim for relief—the same standard applies to both.

  Cafasso v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011)

  (citing Dworkin v. Hustler Mag. Inc., 867 F.2d 1188, 1192 (9th Cir. 1989) (holding

  that Rule 12(c) and Rule 12(b)(6) motions differ in time of filing but are otherwise

  “functionally identical,” and applying the same standard of review)).

                In turn, Rule 12(b)(6) permits a motion to dismiss for “failure to state

  a claim upon which relief can be granted.” A Rule 12(b)(6) dismissal is proper

         5
           On April 15, 2021, the court was notified that Plaintiff was recently charged by felony
  information in the Circuit Court of the Second Circuit, State of Hawaii, apparently based on the
  same facts and circumstances at issue in this case. ECF Nos. 68, 70. Given these criminal
  charges, on April 28, 2021, the action was stayed and administratively closed. ECF No. 71. The
  administrative closure, however, was subject to the court’s ruling on the pending Motions. A
  complete resolution of these motions would include any motions for reconsideration.


                                                 9
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 10 of 22             PageID #: 592




  when there is either a “‘lack of a cognizable legal theory or the absence of

  sufficient facts alleged.’” UMG Recordings, Inc. v. Shelter Capital Partners, LLC,

  718 F.3d 1006, 1014 (9th Cir. 2013) (quoting Balistreri v. Pacifica Police Dep’t,

  901 F.2d 696, 699 (9th Cir. 1988)). “To survive a motion to dismiss, a complaint

  must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

  that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This tenet—that the court

  must accept as true all of the allegations contained in the complaint—“is

  inapplicable to legal conclusions,” and “[t]hreadbare recitals of the elements of a

  cause of action, supported by mere conclusory statements, do not suffice.” Id.

  (citing Twombly, 550 U.S. at 555). Rather, “[a] claim has facial plausibility when

  the plaintiff pleads factual content that allows the court to draw the reasonable

  inference that the defendant is liable for the misconduct alleged.” Id. (citing

  Twombly, 550 U.S. at 556). The “mere possibility of misconduct,” or an

  “unadorned, the-defendant-unlawfully-harmed-me accusation” falls short of

  meeting this plausibility standard. Id. at 678-79 (citations omitted).

  B.    Summary Judgment

               Summary judgment is proper where there is no genuine issue of

  material fact and the moving party is entitled to judgment as a matter of law. Fed.



                                             10
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 11 of 22            PageID #: 593




  R. Civ. P. 56(a). Rule 56(a) mandates summary judgment “against a party who

  fails to make a showing sufficient to establish the existence of an element essential

  to the party’s case, and on which that party will bear the burden of proof at trial.”

  Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see also Broussard v. Univ. of

  Cal., at Berkeley, 192 F.3d 1252, 1258 (9th Cir. 1999).

               “A party seeking summary judgment bears the initial burden of

  informing the court of the basis for its motion and of identifying those portions of

  the pleadings and discovery responses that demonstrate the absence of a genuine

  issue of material fact.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th

  Cir. 2007) (citing Celotex, 477 U.S. at 323). “When the moving party has carried

  its burden under Rule 56[(a)] its opponent must do more than simply show that

  there is some metaphysical doubt as to the material facts [and] come forward with

  specific facts showing that there is a genuine issue for trial.” Matsushita Elec.

  Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986) (citation and

  internal quotation marks omitted).

               “An issue is ‘genuine’ only if there is a sufficient evidentiary basis on

  which a reasonable fact finder could find for the nonmoving party, and a dispute is

  ‘material’ only if it could affect the outcome of the suit under the governing law.”

  In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing Anderson v. Liberty



                                            11
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 12 of 22           PageID #: 594




  Lobby, Inc., 477 U.S. 242, 248 (1986)). When considering the evidence on a

  motion for summary judgment, the court must draw all reasonable inferences in the

  light most favorable to the nonmoving party. Friedman v. Live Nation Merch.,

  Inc., 833 F.3d 1180, 1184 (9th Cir. 2016).

               “When the party moving for summary judgment would bear the

  burden of proof at trial, ‘it must come forward with evidence which would entitle it

  to a directed verdict if the evidence went uncontroverted at trial.’” C.A.R. Transp.

  Brokerage Co. v. Darden Rests., Inc., 213 F.3d 474, 480 (9th Cir. 2000) (quoting

  Houghton v. South, 965 F.2d 1532, 1536 (9th Cir. 1992)). And so, a Plaintiff

  moving for summary judgment on an affirmative claim “must establish beyond

  peradventure all of the essential elements of the claim . . . to warrant judgment in

  his [or her] favor.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986).

  Put another way, a plaintiff’s “showing must be sufficient for the court to hold that

  no reasonable trier of fact could find other than for the moving party.” Calderone

  v. United States, 799 F.2d 254, 259 (6th Cir. 1986) (quoting W. Schwarzer,

  Summary Judgment Under the Federal Rules: Defining Genuine Issues of Material

  Fact, 99 F.R.D. 465, 488 (1984)).

  ///

  ///



                                            12
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 13 of 22                        PageID #: 595




                                           IV. ANALYSIS

  A.     Defendant’s Motion

                   Defendant argues that at least some of the allegations in Counts Four

  and Five are preempted under San Diego Building Trades Council v. Garmon, 359

  U.S. 236, 245 (1959) (“When an activity is arguably subject to § 7 or § 8 of the

  [National Labor Relations Act (‘NLRA’)], the States as well as the federal courts

  must defer to the exclusive competence of the National Labor Relations Board.”). 6

  Alternatively, it argues that Plaintiff’s claims—to the extent they are alleging that

  Defendant’s wrongful termination breached the collective bargaining agreement—

  are also preempted by Section 301 of the NLRA, 29 U.S.C. § 185(a). The court

  agrees as to both points.




         6
             Section 7 of the NLRA protects a right of collective bargaining, providing that

                   Employees shall have the right to self-organization, to form, join,
                   or assist labor organizations, to bargain collectively through
                   representatives of their own choosing, and to engage in other
                   concerted activities for the purpose of collective bargaining or
                   other mutual aid or protection, and shall also have the right to
                   refrain from any or all of such activities except to the extent that
                   such right may be affected by an agreement requiring membership
                   in a labor organization as a condition of employment as authorized
                   in section 158(a)(3) of this title.

  29 U.S.C. § 157. And Section 8 of the NLRA, among other matters, defines “unfair labor
  practices” by employers and labor organizations. See 29 U.S.C. § 158.


                                                    13
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 14 of 22            PageID #: 596




              1. Garmon Preemption

               “Garmon pre-emption . . . ‘is intended to preclude state interference

  with the National Labor Relations Board’s interpretation and active enforcement of

  the integrated scheme of regulation established by the NLRA.’” Chamber of

  Commerce of U.S. v. Brown, 554 U.S. 60, 65 (2008) (quoting Golden State Transit

  Corp. v. City of Los Angeles, 475 U.S. 608, 613 (1986) (some internal quotation

  marks omitted)). “To this end, Garmon pre-emption forbids States to ‘regulate

  activity that the NLRA protects, prohibits, or arguably protects or prohibits.’” Id.

  (quoting Wisc. Dep’t of Indus. v. Gould Inc., 475 U.S. 282, 286 (1986)).

               “Preemption under Garmon does not require that a plaintiff have a

  certain remedy before the NLRB, or even that the NLRB will hear the claim in the

  first place.” Smith v. Nat’l Steel & Shipbuilding Co., 125 F.3d 751, 754 (9th Cir.

  1997) (citing Bassette v. Stone Container Corp., 25 F.3d 757, 759-60 (9th Cir.

  1994)). “Instead, once a court determines that a plaintiff’s claim alleges conduct

  that is ‘arguably’ or ‘potentially’ subject to § 7 or § 8 of the NLRA, the court is

  required to defer to the exclusive competence of the NLRB.” Id. (quoting

  Bassette, 25 F.3d at 760) (other citation omitted). “Conduct, however, that is

  arguably prohibited or protected by the NLRA will not be preempted under

  Garmon if the alleged conduct is only of peripheral concern to the Act or



                                            14
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 15 of 22            PageID #: 597




  implicates interests that are ‘deeply rooted in local feeling and responsibility.’”

  Milne Emps. Ass’n v. Sun Carriers, 960 F.2d 1401, 1413 (9th Cir. 1991) (quoting

  Garmon, 359 U.S at 243-44).

               Here, Count Four’s wrongful termination claim is based in large part

  on Defendant’s alleged verbal threats to and alleged mistreatment of Plaintiff when

  confronting her with theft allegations on April 13 and 17, 2021—facts which

  indicate unfair labor practices under the purview of the NLRB. For example, the

  claim could be construed as alleging that Plaintiff was disciplined or terminated

  after exercising a right to union representation. See ECF No. 1-1 at PageID # 15

  (“Ms. Tuomela asked for a union representative and a steward was located by

  phone. . . . Ms. Tuomela was put on suspension pending investigation, and escorted

  off of the hotel property[.]”). Similarly, Plaintiff alleges in Counts Four and Five

  that Defendant failed to uphold terms of a “contract” to keep the circumstances of

  her termination confidential. ECF No. 1-1 at PageID ## 16, 18. But such an

  agreement (or “direct dealing”) would be a prohibited unfair labor practice, with

  such a claim preempted by Garmon. See Sun Carriers, 90 F.2d at 1417 (“An

  employer who bargains directly with individual employees violates [29 U.S.C.

  § 158(a)(5)’s] requirement that an employer bargain collectively with the

  designated representative of its employees.”); Frederick v. Federal-Mogul Inc.,



                                            15
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 16 of 22           PageID #: 598




  2008 WL 5220693, at *7 (E.D. Mich. Dec. 12, 2008) (“An employer . . . commits

  an unfair labor practice under [§ 158(a)(5)] if it ‘disregards the bargaining

  representative by negotiating with individual employees . . . with respect to wage,

  hours and working conditions.’”) (quoting Medo Photo Supply Corp. v. N.L.R.B.,

  321 U.S. 678, 684 (1944) (brackets omitted)); id. at *8 (“The NLRA similarly

  prohibits union employees from bypassing their own unions and attempting to

  negotiate directly with their employers to obtain additional benefits not provided in

  their CBAs.”) (citation omitted).

               In short, to the extent Plaintiff’s claims are arguably based on unfair

  labor practices, they fall within the NLRB’s jurisdiction and are barred by

  Garmon.

               2. Section 301 Preemption

               Moreover, even if the claims are not preempted by Garmon, they are

  preempted by § 301 of the NLRA, 29 U.S.C. § 185(a). Plaintiff emphasizes that

  her claims are based on Defendant terminating her without following the terms of

  the CBA. ECF No. 58 at PageID # 535 (“There was never an investigation

  conducted. Many of Ms. Tuomela’s Union contract rights were ignored. The

  protocol for terminating an employee with union seniority was not followed.”).

  Count Four is based in part on her dismissal “[n]ot aligning with written and



                                            16
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 17 of 22         PageID #: 599




  spoken employment agreements (ILWU contract).” ECF No. 1-1 at PageID # 15.

  Count Five complains of a violation of due process, and Plaintiff argues that “Ms.

  Tuomela has a valid union contract in place, her rights under that contract were

  violated,” ECF No. 52 at PageID # 467, and that when she was terminated, “[t]he

  employer did not play by the rules[—]Their rules or the union rules,” ECF No. 58

  at PageID # 538.

              But the law is clear that an employee’s claim for breach of a CBA is

  preempted by § 301. See Young v. Anthony’s Fish Grottos, Inc., 830 F.2d 993, 997

  (9th Cir. 1987) (“A suit for breach of a [CBA] is governed exclusively by federal

  law under section 301.”) (citing Franchise Tax Bd. v. Constr. Laborers Vacation

  Tr., 463 U.S. 1, 23 (1983)). “The preemptive force of section 301 is so powerful

  as to displace entirely any state claim based on a [CBA], and any state claim whose

  outcome depends on analysis of the terms of the agreement.” Id. (citations

  omitted). And this preemption covers the wrongful termination and breach of

  contract claims at issue here. See Bosworth v. Foss Maritime, 2016 WL 4472987,

  at *6 (D. Haw. July 29, 2016) (“When employment is governed by the terms of a

  [CBA] between the employer and a union, claims such as wrongful termination

  and breach of contract are preempted by section 301 of the LMRA.”) (citing

  Mayjor v. Harrah’s Las Vegas, Inc., 136 F. Appx 15, 16-17 (9th Cir. 2005) (mem.)



                                           17
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 18 of 22          PageID #: 600




  (Findings and Recommendation adopted by Boswoth v. Foss Maritime, 2016 WL

  6433832 (D. Haw. Oct. 13, 2016)); Stallcop v. Kaiser Found. Hosps., 820 F.2d

  1044, 1048 (9th Cir. 1987) (reasoning that a wrongful discharge claim was

  preempted where plaintiff “apparently contends that she was wrongfully

  discharged in violation of the oral agreement in connection with her reinstatement,

  and that this agreement is not part of the [CBA]” because “‘any independent

  agreement of employment could be effective only as part of the [CBA]’”) (quoting

  Olguin v. Inspiration Consol. Copper Co., 740 F.2d 1468, 1474 (9th Cir. 1984)

  (other citations omitted)).

               Because the claims are preempted, they could be amended to assert a

  federal cause of action under § 301. But such claims under the CBA would have to

  be “hybrid” claims alleging both a breach of contract claim by the employer and a

  breach of a duty of fair representation by the union. See DelCostello v. Int’l Bhd.

  of Teamsters, 462 U.S. 151, 164-65 (1983); Bliesner v. Commc’n Workers of Am.,

  464 F.3d 910, 913 (9th Cir. 2006) (“An aggrieved party may bring a hybrid fair

  representation/§ 301 suit against the union, the employer, or both. In order to

  prevail in any such suit, the plaintiff must show that the union and the employer

  have both breached their respective duties.”). “A hybrid § 301/fair representation

  action ‘comprises two causes of action’ that sink or swim together.” Kirchhof v.



                                           18
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 19 of 22            PageID #: 601




  Haw. Ass’n of Union Agents, 187 F. Supp. 3d 1181, 1197 (D. Haw. 2016) (quoting

  Bliesner, 464 F.3d at 913).

               Leave to amend to add a § 301 claim would be futile because “[a]

  hybrid § 301/fair representation claim is subject to a six-month statute of

  limitations after the cause of action accrues.” Id. (citing DelCostello, 462 U.S. at

  174). The limitations period accrues when “the employee knows or has reason to

  know that the union has quit pursuing [her] grievance short of arbitration.” Carter

  v. Smith Food King, 765 F.2d 916, 919 n.2 (9th Cir. 1985) (citing McNaughton v.

  Dillingham Corp., 707 F.2d 1042, 1047 (9th Cir. 1983)); see also Grant v.

  McDonnell Douglas Corp., 163 F.3d 1136, 1138 (9th Cir. 1998) (“The limitations

  period begins to run when a Plaintiff receives a letter from the Union notifying her

  that it will pursue her claim no further.”); Galindo v. Stoody Co., 793 F.2d 1502,

  1509 (9th Cir. 1986) (stating that the statute of limitations “begins to run when an

  employee knows or should know of the alleged breach of duty of fair

  representation”).

               Here—even if a § 301 hybrid claim could relate back to the initial

  filing of this Complaint on February 27, 2020, see ECF No. 1-1 at PageID # 10—

  such a claim would clearly be time-barred. The Complaint alleges that “Mr.

  Stephen West of the ILWU . . . completely failed in his duty to represent



                                            19
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 20 of 22                      PageID #: 602




  [Plaintiff],” on April 17, 2018. ECF No. 1-1 at PageID # 13; see also id. at PageID

  # 57 (Exhibit T stating that “[o]n April 16th, 2018, Stephen West I.L.W.U.

  Business Agent failed in his duty to defend [Plaintiff].”). April 2018 was nearly

  two years before the Complaint was first filed in state court on February 27, 2020.

  That is, a § 301 claim would be nearly 18 months late. Leave to amend would be

  futile. 7 See, e.g., Parents for Privacy v. Barr, 949 F.3d 1210, 1221 (9th Cir. 2020)

  (“A district court acts within its discretion to deny leave to amend when

  amendment would be futile.”) (quotation marks and citation omitted).

                 For the foregoing reasons, Counts Four and Five are DISMISSED

  with prejudice.

  B.     Plaintiff’s Motion

                 Because the court grants Defendant’s Motion for failure to state a

  claim, Plaintiff’s Motion for Summary Judgment as to Counts Four and Five

  necessarily fails. In any event, because she has the burden of proof on her

  affirmative claims, she has not met the standard necessary to obtain relief as a

  matter of law at this stage. That is, she has not “come forward with evidence


         7
           Alternatively, if the current claims were “recharacterized” as § 301 claims, they would
  clearly be time barred for the same reasons. See Fristoe v. Reynolds Metals Co., 615 F.2d 1209,
  1212 (9th Cir. 1980) (stating that “[m]ere omission of reference to LMRA § 301 in the complaint
  does not preclude federal subject matter jurisdiction” and recharacterizing a plaintiff’s complaint
  as one arising under § 301).


                                                  20
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 21 of 22           PageID #: 603




  which would entitle [her] to a directed verdict if the evidence went uncontroverted

  at trial.” C.A.R. Transp. Brokerage Co., 213 F.3d at 480. She has not established

  “beyond peradventure all of the essential elements of the claim . . . to warrant

  judgment in [her] favor.” Fontenot, 780 F.2d at 1194.

               Likewise, for the remaining claim for defamation (Count Three), the

  court has already held that Defendant is protected by a qualified privilege when

  making reports to police. ECF No. 49 at PageID # 399; Tuomela, 2021 WL

  233695, at *5. And because Plaintiff has the burden of proving that a qualified

  privilege was abused, id., Plaintiff has necessarily failed to meet her burden to

  prevail at summary judgment stage. See C.A.R. Transp. Brokerage Co., 213 F.3d

  at 480. Plaintiff’s Motion for Summary Judgment is DENIED.

                                  V. CONCLUSION

               For the foregoing reasons, Defendant’s Motion for Judgment on the

  Pleadings as to Counts Four and Five is GRANTED. Counts Four and Five are

  DISMISSED with prejudice. Although Count Three (alleging defamation) remains

  pending, the action has been STAYED pending resolution of criminal charges

  ///

  ///

  ///



                                            21
Case 1:20-cv-00117-JMS-RT Document 73 Filed 05/12/21 Page 22 of 22                 PageID #: 604




  against Plaintiff in a state court action. See ECF Nos. 70-71.

                IT IS SO ORDERED:

                DATED: Honolulu, Hawaii, May 12, 2021.



                                               /s/ J. Michael Seabright
                                              J. Michael Seabright
                                              Chief United States District Judge




  Tuomela v. Waldorf-Astoria Grand Wailea Hotel, Civ. No. 20-00117 JMS-RT, Order Granting
  Defendants’ Motion for Judgment on the Pleadings as to Counts Four and Five, ECF No. 50; and
  (2) Denying Plaintiff’s Motion for Summary Judgment, ECF No. 52




                                               22
